Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the electronic steering controller in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As such, the electronic steering controller is being interpreted to be able to move/adjust the steering wheel in response to signals from a processor, as disclosed in paragraph 0027 of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Applicant canceled claims 13-14, rendering their previous rejection moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hatano (US20170240182A1) in view of Zeng (US20150081211A1).


Regarding Claim 1, Hatano teaches;
A method of aligning a vehicle to roadway lane markers (taught as a vehicle control method, paragraph 0006), the method comprising:  
5measuring a first distance between the vehicle and lane markers (taught as using the side ends of the lane to find the relative position of the vehicle, paragraph 0050) for the roadway,
 measuring a second distance between the vehicle and a recognizable object proximate to the roadway (taught as using the outside recognition unit, element 114, to recognize states of vehicles, rails, poles etc. using rangefinders, element 20, paragraph 0051); 
determining the location of the vehicle from a satellite navigation system receiver (taught as using GNSS to determine the location of the vehicle, paragraph 0038); 
locating the vehicle on a high definition ("HD") map of the roadway at a first location based on the location from the satellite navigation system (taught as using a global navigation satellite system [GNSS] to identify the location of the vehicle, paragraph 0038);
generating a steering correction signal responsive to a comparison of the first distance to the localization of the vehicle on the HD map (taught as automated driving action plan between the current vehicle position and the end position, paragraph 0052) and 
providing the steering correction signal to an electronic steering controller (taught as communicating with the vehicle control device, element 100, paragraph 0053);  
15wherein the electronic steering controller causes a vehicle steering mechanism to change the position of the vehicle in the roadway lane (taught as controlling the vehicle control device, element 100, to respond to events, by, for example, setting a lane change event, paragraph 0053).
However, Hatano does not teach; calculating where lane markers should be located on the map relative to the vehicle's location and orientation to obtain map-derived lane marker signals; 
comparing the map-derived lane marker signals with the first and the second distances; obtaining an error signal based upon the comparison between the map-derived lane marker signals and first and second distances; 
adjusting the location of the vehicle on the HD map based on the error signal to provide a localization of the vehicle on the HD map of the roadway after locating the vehicle on the HD map of the roadway; 
Zeng teaches; calculating where lane markers should be located on the map relative to the vehicle's location and orientation to obtain map-derived lane marker signals (taught as checking the detected objects on a digital map, paragraph 0020); 
comparing the map-derived lane marker signals with the first and the second distances (taught as comparing the detected objects with the map data, paragraph 0020); 
obtaining an error signal based upon the comparison between the map-derived lane marker signals and first and second distances (taught as determining the GPS error based on the detected measurements and the stored map data, paragraph 0020); 
adjusting the location of the vehicle on the HD map based on the error signal to provide a localization of the vehicle on the HD map of the roadway after locating the vehicle on the HD map of the roadway (taught as determining the actual position of the vehicle and adjusting the position data to compensate for the error, paragraph 0020). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the GPS correction as taught by Zeng in the system taught by Hatano to improve autonomous control and navigation. As taught by Zeng, errors in GPS can be off by up to 30 meters, which can affect curvature speed and lane centering control (paragraph 0018), which increases the danger to the occupants and surroundings. Accounting for this error helps mitigate these dangers.

Regarding Claim 2, Hatano as modified by Zeng teaches;
The method of claim 1 (see Claim 1 rejection). Hatano further teaches; wherein measuring the first distance comprises scanning the roadway surface for lane markers using a camera (taught as a camera to take images of the surrounding scene in front of the vehicle, element 40, paragraph 0035) and calculating a distance 20between the vehicle and the lane markers (taught as finding the relative position of the vehicle to the end sides of the land, paragraph 0050).

Regarding Claim 3, Hatano as modified by Zeng teaches;
The method of claim 1 (see Claim 1 rejection). Hatano further teaches; wherein measuring the first distance comprises scanning the roadway surface for lane markers using a camera (taught as a camera to take images of the surrounding scene in front of the vehicle, element 40, paragraph 0035). However, Hatano does not teach; measuring curvature of the lane markers.
Zeng teaches; measuring curvature of the lane markers (taught as estimating and computing the curvature of the lane markers, paragraph 0023).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lane curvature measurement taught by Zeng into the system taught by Hatano in order to better drive autonomously. As taught by Zeng, GPS error on a curved road can affect the curvature speed control (paragraph 0018), which can endanger the occupants and surroundings by proceeding too quickly.	

Regarding Claim 4, Hatano as modified by Zeng teaches;
The method of claim 1 (see Claim 1 rejection). Hatano further teaches; wherein measuring the second distance comprises scanning a predetermined area adjacent to the roadway surface for recognizable objects using a camera (taught as a camera to take images of the surrounding scene in front of the vehicle, element 40, paragraph 0035) and calculating a distance between the vehicle and a recognized object (taught as using rangefinders/radar to calculate distance to an object, paragraph 0051).

Regarding Claim 5, Hatano as modified by Zeng teaches;
The method of claim 1 (see Claim 1 rejection). Hatano further teaches; wherein measuring the second distance comprises scanning a predetermined area adjacent to the roadway surface for recognizable objects using RADAR and calculating a distance between the vehicle and a recognized object (taught as using radar to detect distances to obstacles or vehicles, paragraph 0034).

Regarding Claim 8, Hatano as modified by Zeng teaches;
The method of claim 1 (see Claim 1 rejection). Hatano further teaches; wherein generating a steering correction signal comprises generating a signal that causes the vehicle to change its position relative to the lane markers while the vehicle is moving (taught as an auto driving mode, where steering is controlled automatically, paragraph 0047, and the steering is based on information about the map/navigation attained from the radar, rangefinders, and camera, paragraph 0049).

Regarding Claim 9, Hatano teaches;
An apparatus to align a vehicle to lane markers of a roadway, the 15apparatus comprising (taught as a vehicle control device, abstract): 
a camera (element 40) configured to measure at least one of a first distance between the vehicle and lane markers for the roadway (taught as “The vehicle position recognizing unit 112 recognizes the lane where the vehicle M is traveling (current lane) and the relative position of the vehicle M in the current lane on the basis of map information 142 stored in the storage unit and information input thereto from the rangefinders 20, the radars 30, the camera 40, the navigation system 50, and the vehicle sensors 60”, paragraph 0049) and a second distance between the vehicle and a recognizable object proximate to the roadway (taught as “The outside recognizing unit 114 recognizes states such as the position, speed, and acceleration of each nearby vehicle on the basis of information input thereto from the rangefinders 20, the radars 30, and the camera 40”, paragraph 0051); 
a global positioning system (GPS), configured to determine the location of the 20vehicle (taught as a GNSS, paragraph 0038); 
a processor (taught as a vehicle control device, paragraph 0046), operatively coupled to the camera and the GPS (Fig 2), the processor being configured to: 
receive the first and second distances from the camera (taught as obtaining the distances/rangefinders, paragraphs 0049 and 0051); 
receive the GPS-determined location (taught as GPS getting the location, paragraph 0038); and  
locate the vehicle on a high definition ("HD") map of the roadway at a first location based on the location from the satellite navigation system (taught as using a global navigation satellite system [GNSS] to identify the location of the vehicle, paragraph 0038);
an electronic steering controller coupled to the processor (taught as steering system, element 92, Fig 3), the electronic steering controller configured to causes a vehicle steering mechanism to change the position of 30the vehicle in the roadway lane responsive to the location of the vehicle as determined9 Attorney Docket Number: 2017P00250US01from the GPS with the first and second distances and localization of the vehicle on the HD map (taught as  map information having a higher precision than the map for navigation, paragraph 0049) of the roadway (taught as an action plan for automated driving, paragraph 0053).
However, Hatano does not teach; calculate where lane markers should be located on the map relative to the vehicle's location and orientation to obtain map-derived lane marker signals; 
compare the map-derived lane marker signals with the first and the second distances; 
obtain an error signal based upon the comparison between the map-derived lane marker signals and first and second distances; 
adjust the location of the vehicle on the HD map based on the error signal to provide a localization of the vehicle on the HD map of the roadway after locating the vehicle on the HD map of the roadway; 
Zeng teaches; calculate where lane markers should be located on the map relative to the vehicle's location and orientation to obtain map-derived lane marker signals (taught as checking the detected objects on a digital map, paragraph 0020); 
compare the map-derived lane marker signals with the first and the second distances (taught as comparing the detected objects with the map data, paragraph 0020); 
obtain an error signal based upon the comparison between the map-derived lane marker signals and first and second distances (taught as determining the GPS error based on the detected measurements and the stored map data, paragraph 0020); 
adjust the location of the vehicle on the HD map based on the error signal to provide a localization of the vehicle on the HD map of the roadway after locating the vehicle on the HD map of the roadway (taught as determining the actual position of the vehicle and adjusting the position data to compensate for the error, paragraph 0020). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the GPS correction as taught by Zeng in the system taught by Hatano to improve autonomous control and navigation. As taught by Zeng, errors in GPS can be off by up to 30 meters, which can affect curvature speed and lane centering control (paragraph 0018), which increases the danger to the occupants and surroundings. Accounting for this error helps mitigate these dangers.

Regarding Claim 11, Hatano as modified by Zeng teaches;
The apparatus of claim 9 (see Claim 9 rejection). Hatano further teaches; wherein the camera is a RADAR system (elements 30-1:30-6, paragraph 0033, Fig 1).

Regarding Claim 12, Hatano as modified by Zeng teaches;
The apparatus of claim 9 (see Claim 9 rejection). Hatano further teaches; further comprising a non-transitory memory device operatively coupled to the processor and containing the HD map (taught as a storage unit, element 140, which is coupled to the processor, Fig 3).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hatano (US20170240182A1) in view of Zeng (US20150081211A1), and further in view of Moshchuk (US20170233001A1).
Regarding Claim 6, Hatano as modified by Zeng teaches;
The method of claim 1 (see Claim 1 rejection). However, Hatano does not teach; wherein localization of the vehicle comprises estimating the vehicle's position on the HD map using a vehicle model to predict dynamic behavior of the vehicle over a short period of time. 
Moshchuk teaches; wherein localization of the vehicle comprises estimating the vehicle's position on the HD map using a vehicle model to predict dynamic behavior of the vehicle over a short period of time (taught as a mathematical model to predict the path of the vehicle, paragraph 0024-0026, which is then used as a steering goal, paragraph 0027).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a mathematical model as taught by Moshchuk in the system taught by Hatano in order to allow the autonomous vehicle to predict how the vehicle will behave in the future for navigation purposes; for example, knowing that you will need to turn left would incite the vehicle to shift towards the left lane.	

Regarding Claim 7, Hatano as modified by Zeng teaches;
The method of claim 6 (see Claim 6 rejection). However, Hatano does not teach; wherein the vehicle model mathematically describes how the vehicle's position and direction will change in response to a steering angle.
Moshchuk teaches; wherein the vehicle model mathematically describes how the vehicle's position and direction will change in response to a steering angle (taught as a mathematical model to predict the path of the vehicle, paragraph 0024-0026, which is then used as a steering goal, paragraph 0027).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a mathematical model as taught by Moshchuk in the system taught by Hatano in order to allow the autonomous vehicle to predict how the vehicle will behave in the future for navigation purposes; for example, knowing that you will need to turn left would incite the vehicle to shift towards the left lane. Knowing the response to the steering angle change also allows one to predict whether the vehicle is changing lanes (a small change in angle) vs turning at an intersection or exit (a large angle change).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hatano (US20170240182A1) in view of Zeng (US20150081211A1),  as applied to claim 9 above, and further in view of Rentschler (US20130096767A1).
Regarding Claim 10, Hatano as modified by Zeng teaches;
The apparatus of claim 9 (see Claim 9 rejection). However, Hatano does not teach; wherein the camera is a stereo camera.
Rentschler teaches; wherein the camera is a stereo camera (taught as a stereo camera for image processing, paragraph 0048).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specifically use a stereo camera as taught by Rentschler in the system taught by Hatano in order to allow one to measure depth of the scene, which would aid in determining distances from the vehicle and the seen objects.	

Response to Arguments
The applicant argues on page 5 of the remarks that Hatano does not teach the amended material for independent claims 1 and 9. The examiner agrees, and withdraws the 102(a)(1) rejection. However, a new rejection in view of Zeng is presented above.

The applicant argues on page 5 of the remarks that since claims 1 and 9 are allowable, claims 2-8 and 10-12 are also allowable. In light of the rejection above, this argument is rendered moot. 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        /MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662